                 UNITED STATES DISTRICT COURT
                MIDDLE DISTRICT OF PENNSYLVANIA

MICHAEL V. PELLICANO,                :

                                     :
                Plaintiff                CIVIL ACTION NO. 3:17-0698
                                     :
       v.                                     (JUDGE MANNION)
                                     :
THE OFFICE OF PERSONNEL
MANAGEMENT, INSURANCE                :
OPERATIONS, HEALTH
INSURANCE II,                        :

              Defendant              :


                            MEMORANDUM

     Presently before the court is the report and recommendation (“Report”)

(Doc. 45) of Magistrate Judge Saporito, which recommends that the cross-

motion for summary judgment filed by plaintiff Michael V. Pellicano, (Doc.

37), be denied, and the cross-motion for summary judgment filed by

defendant Office of Personnel Management (“OPM”), (Doc. 35), be granted.

Also pending is plaintiff’s motion for reconsideration, (Doc. 49), of Judge

Saporito’s Order, (Doc. 44), denying his motion for oral argument and

discovery.

     Based on the foregoing, Judge Saporito’s Report will be ADOPTED IN

ITS ENTIRETY, the plaintiff’s objections will be OVERRULED, and OPM’s
cross-motion for summary judgment will be GRANTED. Plaintiff’s motion for

reconsideration will be DENIED.



      I.    BACKGROUND

      Since Judge Saporito stated the complete background of this case in

his report and since the parties state it in their briefs, the court does not fully

repeat it herein. Plaintiff is a retired federal employee who was disabled after

suffering a spinal cord injury in 2002, which rendered him a quadriplegic. He

is enrolled in the NALC Health Benefit Plan covered by the Federal

Employee Health Benefit Act (“FEHBA”), 5 U.S.C. §8901, et seq. Plaintiff

originally filed this action seeking judicial review of five decisions of OPM.

However, two of plaintiff’s claims were previously dismissed with prejudice

by the court. See 2018 WL 771362 (M.D.Pa. Jan. 19, 2018) adopted by 2018

WL 798172 (M.D.Pa. Feb. 9, 2018). With respect to Claim Nos. Y15099009,

Y16063002 and Y15035005, the court remanded them to OPM for

reconsideration and development of an adequate record for judicial review,

and stayed this case pending the outcome of the administrative proceedings.




                                       -2-
      On remand, OPM essentially reaffirmed its decisions regarding

plaintiff’s three claims. On October 31, 2018, the court lifted the stay in this

case since the administrative proceedings on remand were completed and

then issued a scheduling Order. On May 28, 2019, the parties filed their

cross-motions for summary judgment. The motions were then briefed. On

February 11, 2020, Judge Saporito issued his report. (Doc. 45). Plaintiff filed

objections to the report and his motion for reconsideration. (Doc.50).

      Remaining in plaintiff’s case are Claim No. Y15099009, Claim No.

Y15035005 and Claim No. Y16063002, and he seeks judicial review of these

three final decisions of OPM upholding his health insurer’s denial of coverage

and calculation of plan allowances for the cost of durable medical equipment

(“DME”). The report details the specifics of each Claim.

      At issue with respect to Claim No. Y15099009 is whether plaintiff is

responsible for the $83.00 balance after his Plan’s paid benefit for parts and

repair to his shower commode chair. Following remand and consideration of

additional information, OPM found that the Plan correctly determined

coverage and the applicable Plan allowance for the chair.

      Regarding Claim No. Y15035005, following remand, OPM reversed

the Plan’s decision and found that the FES cycle ergometer met DME criteria

and, thus repair costs for it were covered. However, OPM found that the Plan


                                     -3-
had correctly determined the allowance for this item. OPM found that the

discretionary payment for the claim of $70.98 toward the repair parts was

proper and that plaintiff was responsible for the $13.48 remainder.

      As to Claim No. Y16063002, on remand, OPM affirmed its prior

decision that the Plan’s denial of coverage for plaintiff’s replacement shower

commode chair was proper since it was not a covered item under the Plan’s

DME benefits. It found that NALC’s denial of pre-authorization for a new

shower commode chair was proper under the Plan since the chair was

ineligible for coverage.

      The report recommends that the court grant OPM judgment based on

the administrative record that was submitted and finds that OPM’s three

decisions were not arbitrary and capricious. Plaintiff objected to the report

regarding its recommendation as to all three decisions of OPM. Plaintiff also

filed a motion for reconsideration of Judge Saporito’s Order denying him

discovery. OPM filed briefs in opposition to plaintiff’s objections and to his

motion for reconsideration.



      II.   STANDARD OF REVIEW

      When objections are timely filed to the report and recommendation of

a magistrate judge, the district court must review de novo those portions of


                                    -4-
the report to which objections are made. 28 U.S.C. §636(b)(1); Brown v.

Astrue, 649 F.3d 193, 195 (3d Cir. 2011). Although the standard is de novo,

the extent of review is committed to the sound discretion of the district judge

and the court may rely on the recommendations of the magistrate judge to

the extent it deems proper. Rieder v. Apfel, 115 F.Supp.2d 496, 499 (M.D.Pa.

2000) (citing U.S. v. Raddatz, 447 U.S. 667, 676 (1980)).

      For those sections of the report and recommendation to which no

objection is made, the court should, as a matter of good practice, “satisfy

itself that there is no clear error on the face of the record in order to accept

the recommendation.” Fed.R.Civ.P. 72(b) advisory committee notes; see

also Univac Dental Co. v. Dentsply Intern., Inc., 702 F.Supp.2d 465, 469

(M.D.Pa. 2010) (citing Henderson v. Carlson, 812 F.2d 874, 878 (3d Cir.

1987) (explaining judges should give some review to every report and

recommendation)). Nevertheless, whether timely objections are made or not,

the district court may accept, not accept, or modify, in whole or in part, the

findings or recommendations made by the magistrate judge. 28 U.S.C.

§636(b)(1); M.D.Pa. Local Rule 72.31.


      III.   DISCUSSION

      At issue here is whether OPM’s decisions regarding plaintiff’s three


                                     -5-
claims were arbitrary and capricious. Since the report states the correct

scope of judicial review regarding OPM’s health benefit denial decisions

under the FEHBA, the court will not fully repeat it. See also Pellicano v. OPM,

714 Fed.Appx. 162, 165 (3d Cir. 2017). (OPM’s decisions are “governed by

the Administrative Procedure Act (“APA”), 5 U.S.C. §706(2)(A). Under the

APA, this judicial review is limited to determining whether the agency’s

actions were arbitrary and capricious, an abuse of discretion, or otherwise

not in accordance with law.”) (citation omitted). “An agency action may be

arbitrary and capricious ‘if the agency has relied on factors which Congress

has not intended it to consider, entirely failed to consider an important aspect

of the problem, offered an explanation for its decision that runs counter to

the evidence before the agency, or is so implausible that it could not be

ascribed to a difference in view or the product of agency expertise.’” Smith

v. OPM, 80 F.Supp.3d 575, 582 (E.D.Pa. 2014) (quoting Christ the King

Manor, Inc. v. Sec’y U.S. Dep’t of Health & Human Servs., 730 F.3d 291,

305 (3d Cir. 2013)).

      “Agency action may not be set aside as arbitrary and capricious if the

decision was based on full consideration of the relevant factors and there is

a ‘rational connection between the facts found and the choice made.’”

Pellicano v. OPM, 714 Fed.Appx. at 165 (citation omitted). Thus, “Pellicano


                                     -6-
[] face[s] an exacting burden of proof and persuasion when he ask[s] the

District Court to find that OPM’s actions in his case should be reversed.” Id.

       Here, Judge Saporito applied the “deferential standard of review”, id.,

and found that OPM’s decisions regarding the plaintiff’s three claims

rationally relied on the language in the Plan’s brochure, its claims manual,

and its contract with OPM. The report details the additional material that

OPM relied upon in reviewing plaintiff’s claims on remand. The report finds

that the record after remand on all three claims is sufficient to determine that

OPM’s coverage decisions were reasonable. As such, the report finds that

the agency actions regarding all three claims were not arbitrary and

capricious, an abuse of discretion or otherwise not in accordance with the

law.

       Thus, the report finds that plaintiff failed to show that OPM acted

arbitrarily and capriciously with respect to its decisions.

       With regard to Claim Nos. Y15099009, Y16063002 and Y15035005,

the plaintiff does not argue anything in his objections to Judge Saporito’s

report that he did not argue previously in support of his summary judgment

motion and in response to OPM’s motion. In considering the arguments of

both parties, as well as applicable regulations regarding judicial review of an

agency decision made under the FEHBA, Judge Saporito concluded that the


                                      -7-
three decisions were not arbitrary and capricious. Judge Saporito also

explains why plaintiff’s reliance on Weight Loss Healthcare Centers of

America, Inc. v. OPM, 655 F.3d 1202 (10th Cir. 2011), is misplaced since in

plaintiff’s case, on remand, OPM received the necessary supporting

evidence and explanation from NALC and, then utilized them in making its

final decisions as reflected in his report. See Mereness v. OPM, 202 F.Supp.

3d 1071, 1075 (“[T]he Supreme Court has articulated that, under the arbitrary

and capricious standard, the ‘agency must articulate a rational connection

between the facts found and the choice made’ to be upheld.”) (citation

omitted).

      The court agrees with the sound reasoning which led to Judge

Saporito’s conclusions. To this extent, and for the reasons articulated in

Judge Saporito’s report and recommendation, it will be adopted in its entirety.

      In two separate Orders, Judge Saporito denied plaintiff’s motions to

conduct discovery beyond the administrative record and for oral argument.

(Docs. 31 & 44.). Judge Saporito found that plaintiff failed to show why

additional discovery was needed in light of the complete administrative

record which was developed after his case was remanded. He also found

that the facts and law involved in this case did not require oral argument.

Plaintiff seeks reconsideration of these Orders.


                                     -8-
      With respect to plaintiff’s motion for reconsideration of Judge

Saporito’s Order denying him discovery and oral argument, (Doc. 49), it will

be denied. The regulations governing federal employee health benefits plans

“state that the scope of judicial review in such an action, ‘will be limited to the

record that was before OPM when it rendered its decision affirming the

carrier’s denial of benefits,’” Pellicano v. OPM, 714 Fed.Appx. at 165, and

the administrative record that was submitted after the remand was complete

with additional supporting evidence that was thoroughly reviewed by Judge

Saporito in his report. See also Smith, 80 F.Supp.3d at 587 (“The focal point

for judicial review should be the administrative record already in existence,

not some new record made initially in the reviewing court”, and “[t]he task of

the reviewing court is to apply the appropriate APA standard of review, 5

U.S.C. §706, to the agency decision based on the record the agency

presents to the reviewing court.”) (internal citations omitted).

      Also, as the report points out, when plaintiff’s three claims were

remanded to OPM, OPM requested and received explanations and

additional documentation from the Plan. However, even though OPM

allowed plaintiff to submit additional information, he did not do so.




                                       -9-
        IV.       CONCLUSION

        Based on the preceding and our review of the record, the court finds

that Judge Saporito conducted the proper judicial review regarding plaintiff’s

remaining three claims and correctly determined that OPM’s decisions were

not arbitrary and capricious, an abuse of discretion, or otherwise not in

accordance with law. As such, Judge Saporito’s report, (Doc. 45), shall be

ADOPTED IN ITS ENTIRETY by the court. The plaintiff’s objections, (Doc.

50), shall be OVERRULED. OPM’s cross-motion for summary judgment,

(Doc. 35), shall be GRANTED and, plaintiff’s cross-motion for summary

judgment, (Doc. 37), shall be DENIED. The clerk of court will be directed to

enter JUDGMENT in favor of OPM with respect to plaintiff’s Claim Nos.

Y15035005, Y15099009, and Y16063002.

        Additionally, the plaintiff’s motion for reconsideration of Judge

Saporito’s Doc. 44 Order, (Doc. 49), shall be DENIED.




                                        s/   Malachy E. Mannion
                                        MALACHY E. MANNION
                                        United States District Judge

DATE: March 30, 2020
17-0698-01-Word




                                    - 10 -
